Exhibit 1.01 Oklahoma Gas and Electric Company (an Oklahoma corporation) $250,000,000 5.85% Senior Notes, Series due June1, 2040 Underwriting Agreement Dated:June3, 2010 Table of Contents Page Section1. Representations and Warranties 2 Section2. Sale and Delivery to Underwriters; Closing 10 Section3. Covenants of the Company 11 Section4. Payment of Expenses 14 Section5. Certain Agreements of the Underwriters 15 Section6. Conditions of Underwriters’ Obligations 17 Section7. Conditions of Company’s Obligations 22 Section8. Indemnification 22 Section9. Contribution 24 Section10. Representations, Warranties and Agreements to Survive Delivery 25 Section11. Termination of Agreement 26 Section12. Default by One or More of the Underwriters 26 Section13. Notices 27 Section14. Parties 27 Section15. Governing Law and Time 28 Section16. Effect of Headings 28 Schedules Schedule A
